Exhibit 10.1

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 12, 2013
(the “Signing Date”), by and among General Growth Properties, Inc., a Delaware
corporation (“GGP”), GGP Limited Partnership, a Delaware limited partnership
(“GGPLP” or the “Purchaser”), and each of the legal entities set forth on
Exhibit A (each, a “Seller” and collectively, the “Sellers”).

 

RECITALS

 

WHEREAS, GGP was organized in July 2010 and is a self-administered and
self-managed real estate investment trust;

 

WHEREAS, each Seller desires to sell, and Purchaser desires to purchase, the
number of shares of GGP common stock set forth opposite such Seller’s name on
Exhibit A (collectively, the “Sellers’ Shares”) on the terms and subject to the
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS AND CONSTRUCTION

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms have the meanings set forth below:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, Contract or otherwise.

 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in New York, New York
or Chicago, Illinois.

 

“Contract” means any agreement, obligation, contract, license, understanding,
commitment, indenture or instrument, whether written or oral.

 

“Encumbrance” means any lien, pledge, charge, encumbrance, security interest,
option, mortgage, easement, restriction (including restrictive covenants or deed
restrictions in connection with environmental or remedial obligations), lease,
sublease, right of way, right of refusal or offer, claim, restriction on
transfer, restriction on voting or other similar restriction, including any
voting agreement or proxy.

 

--------------------------------------------------------------------------------


 

“Governmental Entity” means any federal, state, local or foreign government or
any court, administrative body, agency or commission or other governmental or
quasi-governmental entity, authority or instrumentality, domestic or foreign,
with competent jurisdiction.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
Order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust or
other entity or organization.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

Section 1.2                                    Additional Definitions.

 

Agreement

 

Preamble

Bankruptcy and Equity Limitation

 

Section 3.1(c)

Chosen Courts

 

Section 6.5

Closing

 

Section 2.2

Closing Date

 

Section 2.2

Company Board

 

Recitals

GGP

 

Preamble

GGP Parties

 

Section 3.1(j)(ii)

GGPLP

 

Preamble

Order

 

Section 5.1(a)

Purchase Price

 

Section 2.1

Purchaser

 

Preamble

Seller

 

Preamble

Sellers’ Shares

 

Recitals

Signing Date

 

Preamble

Transaction

 

Section 2.1

 

Section 1.3                                    Headings.  The headings in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 1.4                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written” or “in writing” include in
visual electronic form; (v) words of one gender shall be construed to apply to
each gender; (vi) the term “Section” refers to the specified Section of this
Agreement; (vii) the terms “Dollars” and “$” mean United States Dollars; and
(viii) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends and such phrase shall not mean simply
“if”.

 

2

--------------------------------------------------------------------------------


 

Section 1.5                                    Joint Drafting.  The parties
hereto have been represented by counsel in the negotiations and preparation of
this Agreement; therefore, this Agreement will be deemed to be drafted by each
of the parties hereto, and no rule of construction will be invoked respecting
the authorship of this Agreement.

 

ARTICLE II

 

THE TRANSACTION; THE CLOSING

 

Section 2.1                                    The Transaction.  On the terms
and subject to the conditions set forth herein, each Seller agrees to sell, and
Purchaser agrees to purchase, for an aggregate cash purchase price of
$500,000,000.00 (the “Purchase Price”) all of the Sellers’ Shares (the
“Transaction”).

 

Section 2.2                                    The Closing.  Unless otherwise
mutually agreed in writing among Purchaser and the Sellers, the closing of the
Transaction (the “Closing”) shall take place at the offices of Purchaser, 110
North Wacker Drive, Chicago, Illinois, or at such other place or through such
other means as the parties may agree, on the date hereof, subject to
satisfaction of the conditions in Article V hereof (the “Closing Date”).

 

Section 2.3                                    Deliveries by Purchaser.  At the
Closing, Purchaser shall deliver, or cause to be delivered, to the Sellers the
Purchase Price in immediately available funds by wire transfer to one or more
bank accounts designated by the Sellers.

 

Section 2.4                                    Deliveries by each Seller.  At or
prior to the Closing, the Sellers shall deliver, or cause to be delivered, to
Purchaser all of the Sellers’ Shares.  In addition, on the Closing Date,
Pershing Square, L.P. and Pershing Square II, L.P. shall each deliver a
certificate of non-foreign status, dated as of the Closing Date, in the form
attached as Exhibit B.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
each Seller.  Each Seller jointly and severally represents and warrants to
Purchaser as to itself and each other Seller:

 

(a)                                 Organization.  Each Seller (i) is duly
organized and is validly existing and in good standing under the Laws of its
jurisdiction of organization, (ii) has been duly qualified as a foreign
corporation or other form of entity for the transaction of business, and
(iii) where applicable, is in good standing under the Laws of each other
jurisdiction in which it operates so as to require such qualification, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, have or be reasonably expected to materially delay or
prevent the consummation of the Transaction.

 

(b)                                 Power and Authority.  Each Seller has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has

 

3

--------------------------------------------------------------------------------


 

taken all necessary action required for the due authorization, execution,
delivery and performance by it of this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by each Seller and constitutes its
valid and binding obligation, enforceable against each Seller in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
generally the enforcement of creditors’ interests and (ii) the availability of
equitable remedies (whether in a Proceeding in equity or at Law) (collectively,
the “Bankruptcy and Equity Limitation”).

 

(d)                                 Ownership of Shares.  Exhibit A sets forth a
complete and correct schedule of the beneficial ownership of the Sellers’ Shares
as of the date of this Agreement. Each Seller holds and has good and valid title
to the Sellers’ Shares to be purchased by Purchaser from such Seller, which
Sellers’ Shares shall be, at the Closing giving effect to the Closing, free and
clear of all Encumbrances. Assuming Purchaser (i) has the requisite power and
authority to be the lawful owner of the Sellers’ Shares and (ii) is not subject
to any Encumbrance or Contract prior to the Closing that would restrict or
prohibit such Purchaser from taking good and valid title to the Sellers’ Shares
free and clear of all Encumbrances, at the Closing good and valid title to such
Shares will pass to Purchaser, free and clear of all Encumbrances.

 

(e)                                  No Conflict.  The execution and delivery of
this Agreement and the performance by each Seller of its obligations hereunder
and compliance by each Seller with all of the provisions hereof and the
consummation of the Transaction (i) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any
Encumbrance under, or give rise to any termination right under, any material
Contract to which any Seller is a party, (ii) shall not result in any violation
or breach of any provisions of the organizational documents of any Seller and
(iii) shall not conflict with or result in any violation of, or any termination
or material impairment of any rights under, any statute or any license,
authorization, Order, rule or regulation of any Governmental Entity having
jurisdiction over any Seller or any of Seller’s properties or assets, except
with respect to each of (i), (ii) and (iii), such conflicts, violations or
defaults as would not be reasonably expected to have a material adverse effect
on the ability of any Seller to consummate the Transaction.

 

(f)                                   Contracts.  There is no existing option,
warrant, call, right or Contract of any character to which any Seller is a party
requiring, and there are no securities outstanding which upon conversion or
exchange would require, the sale or transfer of (or the making of an offer to
sell or transfer of) the Sellers’ Shares.  No Seller is a party to any Contract
with respect to the voting, redemption, sale, transfer or other disposition of
the Sellers’ Shares, except for this Agreement.

 

(g)                                  Consents and Approvals.  No consent,
approval, Order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over any Seller is required in
connection with the execution and delivery by such Seller of this Agreement or
the consummation of the Transaction, except such consents, approvals, Orders,
authorizations,

 

4

--------------------------------------------------------------------------------


 

registration or qualification as would not reasonably be expected to materially
and adversely affect the ability of each Seller to perform its obligations under
this Agreement.

 

(h)                                 Legal Proceedings.  As of the Signing Date,
there are no legal, governmental or regulatory Proceedings pending or, to the
knowledge of any Seller, threatened against any Seller which, individually or in
the aggregate, if determined adversely to a Seller, would materially and
adversely affect the ability of such Seller to perform its obligations under
this Agreement.

 

(i)                                     No Broker’s Fees.  No Seller is a party
to any Contract, agreement or understanding with any Person that would give rise
to a valid claim against Purchaser for an investment banking fee, commission,
finder’s fee or like payment in connection with the Transaction.

 

(j)                                    Sophistication of the Seller.

 

(i)                                     Each Seller has such knowledge,
sophistication and experience in financial and business matters that such Seller
is capable of evaluating the merits and risks of entering into this Agreement
and consummating the Transaction.

 

(ii)                                  Each Seller has relied solely on its own
independent investigation in valuing such Seller’s Sellers’ Shares and
determining to proceed with the Transaction.  No Seller has relied on any
assertions made by GGP, GGPLP, any of their Affiliates, or any Person
representing or acting on behalf of GGP, GGPLP or any of their Affiliates
(collectively, the “GGP Parties”) regarding GGP, GGPLP, such Seller’s Sellers’
Shares or the valuation thereof.  Each Seller understands the disadvantage to
which it is subject on account of the disparity of information as between such
Seller and the GGP Parties.

 

(iii)                               Each Seller has or has access to all
information that it believes to be necessary, sufficient or appropriate in
connection with the Transaction.  Each Seller has previously undertaken such
independent investigation of GGP as in its judgment is appropriate to make an
informed decision with respect to the Transaction, and each Seller has made its
own decision to consummate the Transaction based on its own independent review
and consultations with such investment, legal, tax, accounting and other
advisers as it has deemed necessary and without reliance on any express or
implied representation or warranty of any of the GGP Parties.

 

(iv)                              Each Seller understands that GGP is issuing
its third quarter 2013 earnings release on October 28, 2013, and the GGP Parties
have and may come into possession of material non-public information with
respect to GGP not known to such Seller.  Each Seller acknowledges that any such
material non-public information not known to such Seller may impact the value of
GGP and such Seller’s Sellers’ Shares or may otherwise be material to such
Seller’s decision to enter into this Agreement.  Each Seller acknowledges that
it is proceeding with the sale of such Seller’s Sellers’ Shares to Purchaser
knowingly and voluntarily, without access to or the benefit of such
information.  Each Seller hereby waives any right to rescind or invalidate the
sale of the Sellers’ Shares to Purchaser or to seek any damages or remuneration
from Purchaser

 

5

--------------------------------------------------------------------------------


 

based on Purchaser’s possession of any information regarding GGP or the lack of
possession of any information regarding GGP by such Seller.

 

(v)                                 Each Seller understands and acknowledges
that, except as otherwise set forth in Section 3.2, the GGP Parties make no
representation or warranty to it, express or implied, with respect to GGP, the
Sellers’ Shares, the Transaction or the accuracy, completeness or adequacy of
any publicly available information regarding GGP or its Affiliates, nor shall
any of the GGP Parties be liable for any loss or damages of any kind resulting
from the use of any information (other than the representations and warranties
set forth in Section 3.2) supplied to such Seller.

 

(vi)                              Each Seller hereby expressly releases the GGP
Parties and their respective officers, employees, agents and controlling persons
from any and all liabilities arising from or in connection with the disclosure
of any information in connection with the Transaction (including, without
limitation, with respect to the accuracy of information or the failure to
disclose information), and each Seller hereby agrees to make no claim (and it
hereby waives and releases all claims that it may otherwise have) against the
GGP Parties and their respective officers, employees, agents and controlling
persons from or in connection with the disclosure of any information in
connection with the Transaction (including, without limitation, with respect to
the accuracy of information or the failure to disclose information) whether
arising before, in connection with or after the date of this Agreement.  Each
Seller hereby agrees that the release and waiver contained in this paragraph is
unconditional and irrevocable.

 

(k)                                 Each Seller acknowledges that GGP is relying
on the representations and agreements set forth in this Section 3.1 in engaging
in the Transaction, and would not engage in the Transaction in the absence of
such representations and agreements.

 

(l)                                     Non-U.S. Entities. Each of PSRH, Inc.
and Pershing Square Holdings, Ltd. does not own and has not owned during the
time period specified in Section 897(c)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”), warrants and shares representing more than 5 percent of
the outstanding shares of GGP (such outstanding shares to be determined in
reliance on the accuracy of public filings of GGP), applying for this purpose
the constructive ownership rules specified in Section 897(c)(6) of the Code.

 

(m)                             No Other Representations or Warranties.  Except
for the representations and warranties made by the Sellers in this Section 3.1,
neither any Seller nor any other Person on behalf of any Seller makes any
representation or warranty with respect to any Seller or any of their respective
assets, liabilities, condition (financial or otherwise) or prospects.

 

(n)                                 Acknowledgement.  Each Seller acknowledges
that (i) neither GGP, Purchaser nor any Person on behalf of GGP or Purchaser is
making any representations or warranties whatsoever, express or implied, beyond
those expressly made by Purchaser in Section 3.2 and (ii) the Sellers have not
been induced by, or relied upon, any representations, warranties or statements
(written or oral), whether express or implied, made by any Person, that are not
expressly set forth in Section 3.2.

 

6

--------------------------------------------------------------------------------


 

Section 3.2                                    Representations and Warranties of
GGP and Purchaser.  GGP and Purchaser represent and warrant to the Sellers:

 

(a)                                 Organization.  Each of GGP and Purchaser is
duly organized and is validly existing and in good standing under the Laws of
its jurisdiction of organization.  Each of GGP and Purchaser has been duly
qualified as a foreign corporation or other form of entity for the transaction
of business and, where applicable, is in good standing under the Laws of each
other jurisdiction in which it operates so as to require such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have or be reasonably expected to materially
delay or prevent the consummation of the Transaction.

 

(b)                                 Power and Authority.  Each of GGP and
Purchaser has the requisite power and authority to enter into, execute and
deliver this Agreement and to perform its obligations hereunder and has taken
all necessary action required for the due authorization, execution, delivery and
performance by it of this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by each of GGP and Purchaser and
constitutes its valid and binding obligation, enforceable against each of GGP
and Purchaser in accordance with its terms, subject to the Bankruptcy and Equity
Limitation.

 

(d)                                 No Conflict.  The execution and delivery of
this Agreement and the performance by each of GGP and Purchaser of its
obligations hereunder and compliance by each of GGP and Purchaser with all of
the provisions hereof and the consummation of the Transaction (i) shall not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute a default under, or result in the acceleration of,
or the creation of any Encumbrance under, or give rise to any termination right
under, any material contract to which either of GGP or Purchaser is a party,
(ii) shall not result in any violation or breach of any provisions of the
organizational documents of either GGP or Purchaser and (iii) shall not conflict
with or result in any violation of, or any termination or material impairment of
any rights under, any statute or any license, authorization, Order, rule or
regulation of any Governmental Entity having jurisdiction over either of GGP or
Purchaser or their properties or assets, except with respect to each of (i),
(ii) and (iii), such conflicts, violations or defaults as would not be
reasonably expected to have a material adverse effect on the ability of GGP or
Purchaser to consummate the Transaction.

 

(e)                                  Consents and Approvals.  No consent,
approval, order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over GGP or Purchaser is required in
connection with the execution and delivery by GGP and Purchaser of this
Agreement or the consummation of the Transaction, except such consents,
approvals, orders, authorizations, registration or qualification as would not
reasonably be expected to materially and adversely affect the ability of
Purchaser to perform its obligations under this Agreement.

 

(f)                                   Legal Proceedings.  As of the Signing
Date, there are no legal, governmental or regulatory Proceedings pending or, to
the knowledge of GGP or Purchaser, threatened against GGP or Purchaser,
respectively, which, individually or in the aggregate, if

 

7

--------------------------------------------------------------------------------


 

determined adversely to GGP or Purchaser, would materially and adversely affect
the ability of GGP or Purchaser to perform its obligations under this Agreement.

 

(g)                                  No Broker’s Fees.  Neither GGP nor
Purchaser is a party to any contract, agreement or understanding with any Person
that would give rise to a valid claim against any Seller for an investment
banking fee, commission, finder’s fee or like payment in connection with the
Transaction.

 

(h)                                 No Other Representations or Warranties. 
Except for the representations and warranties made by GGP and Purchaser in this
Section 3.2, neither GGP, Purchaser nor any other Person on behalf of GGP or
Purchaser makes any representation or warranty with respect to Purchaser, GGP or
their respective assets, liabilities, condition (financial or otherwise) or
prospects.

 

(i)                                     Acknowledgement.  Each of GGP and
Purchaser acknowledges that (i) none of the Sellers nor any Person on behalf of
the Sellers is making any representations or warranties whatsoever, express or
implied, beyond those expressly given by the Sellers in Section 3.1 of this
Agreement and (ii) neither GGP nor Purchaser has been induced by, or relied
upon, any representations, warranties or statements (written or oral), whether
express or implied, made by any Person, that are not expressly set forth in
Section 3.1 of this Agreement.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1                                    Further Assurances.  Subject to
Section 4.2, the parties agree to use commercially reasonable efforts to execute
and deliver, or cause to be executed and delivered, such further instruments or
documents or take such other action (including providing instructions to the
Depository Trust Company or other custodians of the Sellers’ Shares) as may be
reasonably necessary (or as reasonably requested by another party) to consummate
the Transaction.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.1                                    Conditions to Each Party’s
Obligation to Consummate the Transaction.  The respective obligation of each
party hereto to consummate the Transaction is subject to the satisfaction or
waiver of the following condition:

 

(a)                                 No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transaction shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending Proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transaction, and
the consummation of the Transaction shall not have been prohibited or rendered
illegal under any applicable Law.

 

8

--------------------------------------------------------------------------------


 

Section 5.2                                    Conditions to the Sellers’
Obligation to Consummate the Transaction.  The respective obligations of the
Sellers to consummate the Transaction are subject to the satisfaction or waiver
of each of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 3.2 shall be
true and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of Purchaser contained in this Agreement that are to be performed at
or prior to the Closing shall have been duly performed in all material respects.

 

Section 5.3                                    Conditions to Purchaser’s
Obligation to Consummate the Transaction.  The obligation of Purchaser to
consummate the Transaction is subject to the satisfaction or waiver of each of
the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Sellers set forth in Section 3.1 shall be
true and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of the Sellers contained in this Agreement that are to be performed
at or prior to the Closing shall have been duly performed in all material
respects.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (x) on the date delivered, if personally delivered; (y) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (z) on the next Business Day after being sent by
recognized overnight mail service specifying next business day delivery, in each
case with delivery charges pre-paid and addressed to the following addresses:

 

(a)                                 If to a Seller, to:

 

Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, New York 10019

Attn: William A. Ackman

 

9

--------------------------------------------------------------------------------


 

Roy J. Katzovicz
Facsimile: (212) 286-1133

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Stephen Fraidin

Richard M. Brand
Facsimile: (212) 446-6460

 

(b)                                 If to Purchaser to:

 

c/o General Growth Properties Limited Partnership
110 North Wacker Drive
Chicago, Illinois 60606
Attn: Marvin J. Levine

Facsimile: (312) 960-5993

 

Section 6.2                                    Assignment; Third Party
Beneficiaries.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party without the prior
written consent of each other party. Notwithstanding the previous sentence, this
Agreement, or Purchaser’s rights, interests or obligations hereunder (including,
without limitation, the right to receive any of the Sellers’ Shares pursuant to
this Agreement), may be assigned or transferred, in whole or in part, by
Purchaser to one or more of its Affiliates; provided that no such assignment
shall release Purchaser from its obligations hereunder to be performed by
Purchaser on or prior to the Closing Date. This Agreement (including the
documents and instruments referred to in this Agreement) is not intended to and
does not confer upon any person other than the parties hereto any rights or
remedies under this Agreement.

 

Section 6.3                                    Survival.  The parties agree
that  the representations and warranties contained in Section 3.1(d) and
Section 3.1(j) shall survive the Closing.

 

Section 6.4                                    Prior Negotiations; Entire
Agreement.  This Agreement (including the exhibits hereto and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement.

 

Section 6.5                                    Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  Each party hereto
agrees that it shall bring any Proceeding in respect of any claim arising out of
or related to this Agreement or the Transaction exclusively in the courts of the
State of New York and the Federal courts of the United States, in each case,
located in the County of New York (the “Chosen

 

10

--------------------------------------------------------------------------------


 

Courts”).  Solely in connection with claims arising under this Agreement or the
Transaction, each party hereto (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such Proceeding in the Chosen Courts, (iii) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party hereto and (iv) agrees that service of process upon such party in any such
Proceeding shall be effective if notice is given in accordance with Section 6.1
of this Agreement.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION.

 

Section 6.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the parties and delivered to the other party (including via
facsimile or other electronic transmission), it being understood that each party
need not sign the same counterpart.

 

Section 6.7                                    Expenses.  Each party shall bear
its own expenses incurred or to be incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
Transaction.

 

Section 6.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at Law or in equity.

 

Section 6.9                                    Certain Remedies.

 

(a)                                 Specific Performance.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or of any other agreement between them with respect to the
Transaction were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the parties shall be entitled to an
injunction or injunctions, without proof of damages, to prevent breaches of this
Agreement or of any other agreement between them with respect to the Transaction
and to enforce specifically the terms and provisions of this Agreement.

 

(b)                                 No Consequential Damages.  To the fullest
extent permitted by applicable Law, the parties shall not assert, and hereby
waive, any claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, against any other party

 

11

--------------------------------------------------------------------------------


 

and its respective Affiliates, members, members’ affiliates, officers,
directors, partners, trustees, employees, attorneys and agents on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
Contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, or as a result of, this Agreement or of any other
agreement between them with respect to the Transaction.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

SELLERS:

 

 

PERSHING SQUARE, L.P.

 

 

 

By:

Pershing Square GP, LLC,

its General Partner

 

 

 

 

By:

/s/ ROY J. KATZOVICZ

 

 

Name: Roy J. Katzovicz

 

 

Title: Chief Legal Officer

 

 

 

 

By:

/s/ NICHOLAS A. BOTTA

 

 

Name: Nicholas A. Botta

 

 

Title: Chief Financial Officer

 

 

 

 

PERSHING SQUARE II, L.P.

 

 

 

 

By:

Pershing Square GP, LLC,

its General Partner

 

 

 

 

By:

/s/ ROY J. KATZOVICZ

 

 

Name: Roy J. Katzovicz

 

 

Title: Chief Legal Officer

 

 

 

 

By:

/s/ NICHOLAS A. BOTTA

 

 

Name: Nicholas A. Botta

 

 

Title: Chief Financial Officer

 

 

 

 

PSRH, INC.

 

 

 

 

By:

Pershing Square Capital Management, L.P., its Investment Manager

 

 

 

 

By:

PS Management GP, LLC,

its General Partner

 

 

 

 

By:

/s/ ROY J. KATZOVICZ

 

 

Name: Roy J. Katzovicz

 

 

Title: Chief Legal Officer

 

 

 

 

By:

/s/ NICHOLAS A. BOTTA

 

 

Name: Nicholas A. Botta

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

PERSHING SQUARE HOLDINGS, LTD.

 

 

 

 

By:

Pershing Square Capital Management, L.P.,

its Investment Manager

 

 

 

 

By:

PS Management GP, LLC,

its General Partner

 

 

 

 

 

 

 

By:

/s/ ROY J. KATZOVICZ

 

 

Name: Roy J. Katzovicz

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

By:

/s/ TIMOTHY J. BAREFIELD

 

 

Name: Timothy J. Barefield

 

 

Title: Chief Operating Officer

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ MARVIN J. LEVINE

 

 

Name:

Marvin J. Levine

 

 

Title:

Executive Vice President and

Chief Legal Officer

 

 

 

 

 

 

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

GGP, Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ MARVIN J. LEVINE

 

 

Name:

Marvin J. Levine

 

 

Title:

Executive Vice President and

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SELLERS’ SHARES

 

Entity

 

Number of Shares Being Sold

 

Pershing Square, L.P.

 

8,570,887

 

Pershing Square II, L.P.

 

173,049

 

PSRH, Inc.

 

10,935,332

 

Pershing Square Holdings, Ltd.

 

5,320,732

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NONFOREIGN PERSON CERTIFICATE - ENTITY TRANSFEROR

 

Section 1445 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person.  For U.S. tax purposes (including section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity.  To inform the transferee that withholding tax is
not required upon the disposition of shares in General Growth Properties, a
Delaware corporation, by [Name of Transferor], the undersigned hereby certifies
the following on behalf of [Name of Transferor]:

 

1.                                      [Name of Transferor] is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Code and the Treasury Regulations promulgated
thereunder);

 

2.                                      [Name of Transferor] is not a
disregarded entity as defined in §1.1445-2(b)(2)(iii) of the Treasury
Regulations promulgated under the Code;

 

3.                                      [Name of Transferor]’s U.S. employer
identification number is [        ]; and

 

4.                                      [Name of Transferor]’s office address
is:

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

--------------------------------------------------------------------------------


 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
[Name of Transferor].

 

 

[Name of Transferor]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------